IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 40665/40667

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 631
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 20, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
TROY GORDON HARRIS,                              )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. David C. Nye, District Judge.

       Order revoking probation and requiring execution of unified five-year sentence
       with two-year determinate term for failing to register as a sex offender, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       In these consolidated appeals, Troy Gordon Harris pled guilty to failure to register as a
sex offender (Docket No. 40665). Idaho Code § 18-8309(1). The district court imposed a
unified five-year sentence with a two-year determinate term, suspended the sentence, and placed
Harris on probation for four years. Subsequently, Harris admitted to violating the terms of the
probation, and the district court ultimately reinstated probation. Related to those probation
violations, Harris pled guilty to another charge of failure register as a sex offender (Docket No.
40667). I.C. § 18-8309(1). The district court imposed a concurrent unified five-year sentence
with a two-year determinate term, suspended the sentence, and placed Harris on probation for
four years. Less than two years later, Harris again admitted to violating his probation and the


                                                1
district court revoked probation in both cases and ordered the underlying sentences executed;
however, the district court retained jurisdiction for one year. Harris appeals, contending that the
district court abused its discretion by revoking probation and failing to sua sponte reduce his
underlying sentences.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation, a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of the probation. Id.


                                                2
       Applying the foregoing standards, and having reviewed the records in these cases, we
cannot say that the district court abused its discretion either by revoking probation or by ordering
execution of Harris’s original sentences without modification. Therefore, the order revoking
probation and directing execution of Harris’s previously suspended sentences is affirmed.




                                                 3